JAMES, Justice
(dissenting).
I respectfully dissent. I believe the County Court of Johnson County had jurisdiction of and over the case at bar. Article 5, Section 22 of the Texas Constitution empowers the Legislature to “increase, diminish or change the civil and criminal jurisdiction of County Courts” by local or general law. Acting under this mandate of the Constitution, the Legislature in 1949 enacted a local law, namely, Article 1970-335, wherein the civil and criminal jurisdiction of the County Court of Johnson County was “diminished” by transferring it to the District Court of Johnson County. Then again on March 4, 1971, the Legislature by local law “increased and changed” the jurisdiction of the County Court of Johnson County by amending Article 1970-335 to its present status, by in effect reinvesting said County Court with civil and criminal jurisdiction in accordance with the Constitutional and general laws of Texas, and making such jurisdiction concurrent with the District Court. Reference is here made to said statute for its particular provisions, the important aspect here to be considered being that the Legislature has on two separate occasions exercised its power to “increase, diminish or change” such jurisdiction of said County Court.
Now this brings us to a construction of Article 1970a, V.A.T.S, effective June 15, 1971, insofar as it applies to the County Court of Johnson County. Article 1970a provides:
“All county courts at law, county civil courts, and other statutory courts exercising civil jurisdiction corresponding to the constitutional jurisdiction of the countv court in civil cases shall have jurisdiction concurrent with that of the district court when the matter in controversy shall exceed in value Five Hundred Dollars ($500) and shall not exceed Five Thousand Dollars ($5000) exclusive of interest.” (emphasis supplied).
Now, the question is, does the language used in Article 1970a which we have underscored above, to wit, “other statutory courts exercising civil jurisdiction corresponding to the constitutional jurisdiction of the county court in civil cases,” include the County Court of Johnson County, with its jurisdiction in its present statutory condition? If it does, then the County Court of Johnson County has civil jurisdiction up to $5000 under Article 1970a. If not, then said court’s civil jurisdiction is limited to $1000.00.
I believe the County Court of Johnson County is included in the above-quoted portion of Article 1970a. There is no question but that the County Court of Johnson County was a constitutional county court with civil jurisdiction up to only $1000.00, before the Legislature changed its civil and criminal jurisdiction in 1949, and again in 1971, as it had the power to do under Article 5, Section 22 of the Constitution. But after the Legislature not once, but twice, changed the jurisdiction of said County Court it became (particularly after the 1971 amendment) a “statutory court exercising civil jurisdiction corresponding to the constitutional jurisdiction of the county court in civil cases.”
The County Court of Johnson County, had its jurisdiction been left intact and untampered with in its original state, would *178definitely not have been in any way affected by Article 1970a. In such event its jurisdiction would have been limited to $1000 in civil cases under Article 5, Section 16 of the Constitution. But such is not the case. Far from it. The Legislature by statute has made substantial changes in its civil and criminal jurisdiction. The Legislature by statute did not destroy the County Court of Johnson County as a constitutional court by changing up its jurisdiction. But it did change its nature so as to place it in the category of a “statutory courts exercising civil jurisdiction corresponding to the constitutional jurisdiction of the county court in civil cases,” within the meaning of Article 1970a. In my opinion said county court is a constitutional county court which yet fits into the class of courts embraced in Article 1970a. Any other analysis than this completely overlooks the fact that the Legislature has by Article 1970-335 made substantial changes in the civil and criminal jurisdiction of the County Court of Johnson County. For these reasons I would hold that the County Court of Johnson County had jurisdiction of and over the case at bar, it being a suit wherein the maximum amount in controversy was $1900 exclusive of costs.
In view of my conclusion that the trial court had jurisdiction, it should be pointed out that Appellants’ brief urged sixteen points of error other than that of want of jurisdiction. I have carefully considered all of Appellants’ points and would overrule same as being without merit.